EXHIBITI
 Third Eye Capital (TEC): Earnings PTI Cygnus and PTI Sextans Merchant Vessels:


Earnings & Profit/Loss Report: Assuming TEC Sells Fleet Immediately

     •   TEC Earnings to Date (Nov. 2016 — Oct. 2019):                         $18,649,584.80

    •    Earnings from Sale of Fleet:                                          $31,000,000.00
    •    Remaining Charter — Discounted 65% for Quick Sale:                     $8,878,625.00

             o Earnings to Date, Sale ofFleet & Discounted Remainer            $58,528,209.80
               of Charter Sale:

    •    Nov. 2016 — Oct. 2017 Interest Paid                   $5,175,099.00
    •    Nov. 2017 — Oct. 2018 Interest Paid                   $5,012,275.00
    •    Nov. 2018 — Nov. 2019 Interest Paid                   $5,028,172.00
                        Total Interest Paid:                  $15,215,546.00


             o Profit /Loss After $43,300,000.00 is Paid in Full:                 $12,663.80



Interest Rate Report:

    •    TEC Charge                                                                    12.0%
    •    Estimated Refinance Charge                                               5.0 — 5.5 %
